Citation Nr: 0428868	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-14 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits.


REPRESENTATION

Appellant represented by:	None


Appellee represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefits sought on appeal.  
The veteran, who had active service from September 1966 to 
October 1969, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.  In December 
2003, the Board returned the case to the RO for additional 
development, and the case was subsequently returned to the 
Board for appellate review.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, in pertinent part, that 
VA should make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

However, the Board also observes that the record does not 
reflect that the appellant and the veteran were provided 
notice of the VCAA as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  While the Board acknowledges that 
the provisions of 38 C.F.R. § 3.159, the regulation 
promulgated to enact the VCAA, were included in Statement of 
the Case provided to the appellant and the veteran, the 
United States Court of Appeals for Veterans Claims has 
strictly construed the VA's obligation to provide the 
appropriate VCAA content-complying notice to a claimant.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, notice consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Quartuccio, 
must inform a claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  Furthermore, as indicated in 
38 C.F.R § 3.159(b), in what can be considered a fourth 
element of the requisite notice, VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g).  As such, this 
procedural defect must be addressed prior to final appellate 
review.  

Therefore, in order to give the appellant and the veteran 
every consideration with respect to the present appeal and to 
ensure due process in this case, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the appellant and 
the veteran when further action is required on his or her 
part.  Accordingly, this case is REMANDED for the following 
action:

The RO should provide notice of the VCAA 
consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1) and Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as discussed 
above.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran and the appellant are free to 
submit any additional evidence and/or argument he or she 
desires to have considered in connection with this current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran or the appellant until he 
or she is notified.


	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



